UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2168


IRIS SAPP GANTT,

                Plaintiff – Appellant,

          v.

COLVIN THOMAS MORGAN, a/k/a Tom Morgan, a/k/a C. T. Morgan,
a/k/a Colvin T. Morgan; THURMO MEDICAL SLEEP PRODUCTS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-01123-TDS-JLW)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iris Sapp Gantt, Appellant Pro Se.      John F. Bloss, HIGGINS
BENJAMIN PLLC, Greensboro, North Carolina; Daniel Charles Nash,
MORGAN, HERRING, MORGAN, GREEN & ROSENBLUTT, LLC, High Point,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Iris Sapp Gantt, a pro se civil litigant, appeals the

district court’s order dismissing Gantt’s civil action for lack

of subject matter jurisdiction.             We have reviewed the record and

find no reversible error.          See Durden v. United States, 736 F.3d

296, 300 (4th Cir. 2013) (stating that dismissals for lack of

subject matter jurisdiction are reviewed de novo).                Accordingly,

we affirm for the reasons stated by the district court.                        See

Gantt    v.    Morgan,    No. 1:12-cv-01123-TDS-JLW       (M.D.N.C.    Sept.   4,

2013).        We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the   materials

before    this    court    and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2